Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
November 9, 2017 (the “Effective Date”), between News Corporation, a Delaware
corporation (the “Company”), with offices at 1211 Avenue of the Americas, New
York, NY 10036, and David B. Pitofsky, residing at the address that is on file
with the Company (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed as Executive Vice President,
General Counsel and Chief Compliance Officer of the Company pursuant to an
employment agreement between NC Transaction, Inc., a Delaware corporation and
wholly owned subsidiary of the Company, and the Executive, dated as of
February 9, 2015 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1.      Duties.

(a)     The Company agrees to employ the Executive and the Executive agrees to
be employed by the Company for the Term (as hereinafter defined). During the
Term, the Executive shall: (i) have the title and the duties of Executive Vice
President, General Counsel and Chief Compliance Officer of the Company; and
(ii) report directly to the Chief Executive Officer of the Company.

(b)     If the Executive is elected as a member of the board of directors or an
officer of the Company or any subsidiaries or affiliates, the Executive agrees
to serve in such capacity or capacities without additional compensation.

(c)     During the Term the Executive shall devote substantially all of the
Executive’s business time and attention and give the Executive’s best efforts
and skill to furthering the business and interests of the Company and to the
performance of executive duties consistent with the Executive’s position as
Executive Vice President, General Counsel and Chief Compliance Officer of the
Company and the terms of this Agreement.

2.      Term. “Term” as used herein shall mean the period from the Effective
Date through June 30, 2021; provided, however, if the Term is terminated earlier
in accordance with this Agreement, the Term shall mean the period from the
Effective Date through the effective date of such earlier termination; and
further provided that paragraph 2(a) of the Prior Agreement is suspended by this
provision. The Term shall be terminated earlier only in accordance with Sections
8 and 9. Not later than six (6) months prior to the end of the Term, the parties
hereto shall begin discussions to determine whether they are interested in
continuing the employment of the Executive after the Term, and if so, they shall
enter into good faith negotiations with respect to such continuing employment.
Following the completion of the Term, except to the extent set



--------------------------------------------------------------------------------

forth in this Agreement, (i) the provisions of this Agreement will automatically
expire and (ii) in the absence of a new written employment contract signed by
both the Executive and an authorized representative of the Company, any
continued employment with the Company will be at will, of no fixed term and may
be terminated (with at least ten (10) business days’ prior written notice) at
any time by either the Executive or the Company for any or no reason.

3.      Location. The Executive shall be based and essentially render services
in the New York City metropolitan area at the principal office maintained by the
Company in such area. The Executive will travel as reasonably required to
perform the Executive’s functions hereunder.

4.      Compensation.

(a)     Base Salary. As compensation for the Executive’s services, the Executive
shall receive a base salary (the “Base Salary”) at an annual rate of not less
than $1,000,000, which shall be reviewed annually, to be paid in the same manner
as other senior executives of the Company are paid (which shall be no less
frequently than monthly).

(b)     Annual Bonus. In addition, the Executive will be eligible to receive an
annual bonus (the “Annual Bonus”) with a target (the “Annual Bonus Target”) of
not less than $900,000, which shall be reviewed annually. Any Annual Bonus
granted shall be paid in cash at the same time as other senior executives of the
Company are paid, and in all events no later than March 15 of the calendar year
following the calendar year in which the applicable fiscal year ends.

(c)     Long-Term Incentive. The Executive shall also be entitled to receive an
annual award (the “Equity Bonus”) under the Company’s 2013 Long-Term Incentive
Plan, as amended and restated, or any other Company performance-based long-term
equity-based incentive program (the “Plan”), in accordance with the terms and
conditions of the Plan, that has a target value of not less than $850,000, which
shall be reviewed annually. The Equity Bonus shall be in a form and subject to
terms and conditions, including claw-back provisions, determined by the Company
and consistent with those of equity awards to comparable senior executives of
the Company.

5.      Other Benefits. The Executive shall be entitled to the following
benefits (collectively, the “Benefits”):

(a)     The Executive shall be entitled to participate in all of the following
incentive or benefit plans or arrangements presently in effect or hereafter
adopted by the Company or its applicable affiliates and to such other
perquisites as are applicable to other senior executives of the Company of equal
rank, including, but not limited to, any profit-sharing, pension, group medical,
dental, disability and life insurance or other similar benefit plans.

(b)     The Executive shall be entitled to six (6) weeks of paid vacation
annually, subject to the terms of the Company’s vacation policy. All accrued
vacation days should be used in the year in which they are earned as the Company
does not allow carryover of unused vacation days or provide for a cash payout in
respect of such days upon a termination of employment.

 

2



--------------------------------------------------------------------------------

(c)     The Company shall reimburse the Executive for attorney’s fees incurred
in connection with the review of this Agreement up to a maximum of $20,000.

6.      Business Expenses. During the Term, the Company shall pay, or reimburse
the Executive for, all expenses reasonably and necessarily incurred by the
Executive in connection with the Executive’s performance of the Executive’s
duties hereunder. Such business expenses shall be reimbursed as provided in
Section 23(f).

7.      Confidentiality; Certain Restrictions/Covenants.

(a)     The Executive shall hold all of the Company’s Confidential Information
(as hereinafter defined) in strictest confidence, and will not, directly or
indirectly, take, publish, use or disclose any of the Company’s Confidential
Information at any time after the termination of the Executive’s employment, for
any reason, except as may be required by law, provided that upon learning of any
such legal requirement, the Executive shall promptly provide the Company with
written notice to the Company of any such legal requirement in enough time for
it to try to obtain an appropriate protective order or other remedy. For
purposes of this Agreement, the phrase “Confidential Information” means personal
information regarding past and present executives of the Company and its
affiliates, including their family members, all trade secrets and information on
costs, pricing, and materials, supplier information, customer lists and customer
information, vendor lists and vendor information, employee lists and employee
information, market share reports, customer contract terms and rates, account
management, financial information, audit information, research, development,
marketing plans, promotion plans, and/or compilations of information that was
disclosed to or acquired by the Executive during or in the course of the
Executive’s employment that relates to the business of the Company and is not
generally available to the public or generally known in the Company’s industry.

(b)     Confidential Information does not include that information which the
Executive can affirmatively prove by clear and convincing evidence: (i) is, at
the time of disclosure, in the public domain other than as a result of
disclosure (whether by act or omission) by the Executive or by other persons to
whom the Executive has disclosed such information; (ii) was available to the
Executive without an obligation of confidentiality prior to the Executive’s
employment with the Company; (iii) is independently developed by the Executive
having had no access to any Confidential Information and without the use of any
such information; or (iv) becomes available to the Executive without an
obligation of confidentiality from a source, other than the Company, having the
legal right to disclose such information.

(c)     All papers, books, records, files, proposals or other documents, and all
computer software, software applications, files, data bases, and the like
relating to the business and affairs of the Company or which contain
Confidential Information, whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall remain the exclusive property of the
Company and shall not be removed from its premises except as necessary for the
performance of the Executive’s responsibilities and in furtherance of the
interests of the Company. Upon the termination of the Executive’s employment for
any reason, the Executive will immediately surrender and turn over to the
Company any property of the Company which the Executive may have in the
Executive’s possession, custody or control, no matter where

 

3



--------------------------------------------------------------------------------

located, and whether in electronic, paper or other format, including but not
limited to, records, files, drawings, documents, models, disks, computers and
other equipment, and the Executive shall not keep any copies or portions
thereof, including any material contained on the Executive’s personal computer
which is currently located at the Executive’s residence, if any, including any
files the Executive may have saved or downloaded from the Company’s computer
system.

(d)     While the Executive is employed by the Company and after the Executive’s
employment terminates for whatever reason, the Executive agrees not to publicly
criticize the Company, its corporate affiliates, or subsidiaries, and their
respective officers, directors, shareholders or employees and agrees further not
to cause harm to the Company by speaking of the Company, its parent, affiliates,
officers, shareholders or employees in an unflattering way. This requirement
will not prohibit the Executive from providing truthful testimony if required by
law, and subject to the Executive’s obligation to provide the Company prior
notice of such legal requirement pursuant to Section 7(a). In addition, nothing
in this Agreement or in any other agreement between the Executive and the
Company will prohibit the Executive from reporting to any governmental agency or
governmental entity information concerning possible violations of law or
regulation.

(e)     In order to protect the Company’s goodwill with its clients, vendors and
employees, during the Term and for one (1) year following termination of the
Executive’s employment for any reason, the Executive shall not, directly or
indirectly, either personally or on behalf of any other entity (whether as a
director, stockholder, owner, partner, consultant, principal, employee, agent or
otherwise), engage in any of the following conduct: (a) canvass, solicit or
accept any business on behalf of any of the Company’s competitors from any
business or organization that had interacted with the Company during the last
three (3) years of the Executive’s employment provided, however that this
provision does not conflict with Executive’s professional, ethical rights and
responsibilities; (b) solicit or recruit for employment, hire, employ, attempt
to employ, or engage or attempt to engage as a contractor or consultant any
individual employed by the Company or its affiliates, or entice or suggest to
such individual to terminate his or her employment with the Company; or (c) take
any action which is intended, or would reasonably be expected to, adversely
affect the Company, its subsidiaries, or their respective businesses,
reputation, or relationship with their clients, business partners or vendors.

(f)     During the Term, the Executive shall not engage, and shall not solicit
any employees of the Company or its affiliates to engage, in any other
commercial activities that may in any way interfere with the performance of the
Executive’s duties or responsibilities to the Company.

(g)     The Executive shall at all times be subject to, comply with and carry
out such rules, regulations, policies, directions and restrictions applicable to
the Company’s employees generally as the Company may from time to time
establish, including, without limitation, News Corporation’s Standards of
Business Conduct, Electronic Communications Policy and Claw-back Policies, as
well as those imposed by law. The Executive acknowledges that the Executive has
received copies of such policies, and has reviewed, understands and will comply
with such policies.

 

4



--------------------------------------------------------------------------------

(h)     The Executive acknowledges that the relationship between the Executive
and the Company is exclusively that of employer and employee and that the
Company’s obligations to the Executive are exclusively contractual in nature.
The Company shall be the sole owner of all the fruits and proceeds of the
Executive’s services hereunder, including, but not limited to, all ideas,
concepts, formats, suggestions, developments, arrangements, designs, packages,
programs, promotions and other intellectual properties which the Executive may
create in connection with and during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.

(i)     The Company shall have the right to use the Executive’s name, biography
and likeness in connection with its business, including in advertising its
products and services, and may grant this right to others, but not for use as a
direct endorsement.

8.      Termination by the Company. The Executive’s employment hereunder may be
terminated by the Company without any breach of this Agreement only under the
following circumstances:

(a)     The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b)     If, as a result of the Executive’s incapacity and disability due to
physical or mental illness, the Executive shall have been absent from the
Executive’s duties hereunder for a period of seven (7) months during the Term
and is unable to provide the Company with a note from the Executive’s treating
physician that provides for a definite and reasonable return to work date, the
Company may terminate the Executive’s employment hereunder.

(c)     The Company may terminate the Executive’s employment hereunder for
“cause” (as hereinafter defined). For purposes of this Agreement, “cause” shall
mean: (i) the Executive is convicted of, or pleads guilty or nolo contendere to,
a felony or crime involving moral turpitude; (ii) the Executive engages in
conduct that constitutes willful neglect or willful misconduct in carrying out
the Executive’s duties under this Agreement, and such breach remains uncured
following fifteen (15) days prior written notice given by the Company to the
Executive specifying such breach, provided such breach is capable of being
cured; (iii) the Executive has breached any material representation, warranty,
covenant or term of this Agreement, including among other things, a breach of
written Company policy, and such breach remains uncured following twenty-one
(21) days’ prior written notice specifying such breach given by the Company to
the Executive, provided such breach is capable of being cured; (iv) the
Executive’s act of fraud or deceit in the performance of the Executive’s job
duties; (v) the Executive intentionally engages in conduct which impacts
negatively and materially on the reputation or image of the Company, its
affiliates or any of their respective products; and/or (vi) the Executive’s use
of or addiction to illegal drugs.

 

5



--------------------------------------------------------------------------------

(d)     The Company may terminate the Executive’s employment other than for
cause, death or disability, subject to Section 10(d).

(e)     Any termination of the Executive’s employment by the Company (other than
termination pursuant to subsection (a) of this Section 8) shall be communicated
by a written Notice of Termination to the Executive. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in full detail the facts and circumstances claimed to provide the basis for
termination of the Executive’s employment under the provision so indicated.

(f)     “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by the Executive’s death, the date of this death, or (ii) if the
Executive’s employment is terminated pursuant to subsections (b), (c) or (d) of
this Section 8, the date specified in the Notice of Termination.

9.      Termination by the Executive.

(a)     At the Executive’s option, and provided the following occurrences
satisfy “Good Reason” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Section 1.409A-1(n)(2)(ii) of the
Treasury Regulations promulgated thereunder, the Executive may terminate the
Executive’s employment without any breach of this Agreement only under the
following circumstances:

(i)     in the event of a material breach of the Agreement by the Company, which
breach, if curable, is not cured within thirty (30) days after the Chief Human
Resources Officer and the Chief Executive Officer of the Company each receive
written notice specifying such breach;

(ii)     if the Executive is required to be based and essentially render
services in areas other than within 50 miles of the New York City metropolitan
area; or

(iii)     if there is a material diminution in the Executive’s duties thereby
diminishing the Executive’s role.

(b)     Any Good Reason termination of the Executive’s employment by the
Executive shall be communicated by a written Notice of Termination to the
Company within ninety (90) days of the condition giving rise to such Good Reason
first occurring, and the Company shall have thirty (30) days from such notice to
cure the condition giving rise to such Good Reason, as set forth in
Section 1.409A-1(n)(2)(C) of the Treasury Regulations.

 

6



--------------------------------------------------------------------------------

10.     Compensation upon Termination.

(a)     If the employment of the Executive is terminated pursuant to
Section 8(a), by reason of the Executive’s death, the Company agrees to pay
directly to the Executive’s surviving spouse (or to another recipient designated
in writing by the Executive from time to time), or if the Executive’s spouse
shall not survive the Executive, then to the legal representative of the
Executive’s estate: (i) for a period of twelve (12) months (commencing with the
Date of Termination) an amount equal to and payable at the same rate as the
Executive’s then current Base Salary; (ii) any Annual Bonus payable but not yet
paid with respect to any fiscal year ended prior to the Date of Termination (the
“Unpaid Prior Year Bonus”), payable no later than the time specified in
Section 4(b); (iii) a pro rata portion of the Annual Bonus Executive would have
earned for the fiscal year of termination had no termination occurred
(calculated based on the Annual Bonus Target and number of days the Executive
was employed by the Company in the fiscal year during which the Date of
Termination occurs compared to the total number of days in such fiscal year),
payable no later than the time specified in Section 4(b); and (iv) with respect
to Equity Bonus awards or awards under the Plan, vesting, payment and other
terms as provided for herein or under the terms of the applicable Plan
documents. The foregoing payments shall be in addition to what the Executive’s
spouse, beneficiaries or estate may be entitled to receive pursuant to any
employee benefit plan or life insurance policy then provided to the Executive or
maintained by the Company. The payments provided for in this Section 10(a) shall
fully discharge the obligations of the Company and its affiliates hereunder and
the Company and its affiliates shall be under no obligation to provide any
further compensation to the Executive, the Executive’s surviving spouse or the
legal representative of the Executive’s estate.

(b)     During any period that the Executive fails to perform the Executive’s
duties hereunder as a result of incapacity and disability due to physical or
mental illness, the Company shall (i) continue to provide to the Executive the
then current Base Salary and the Benefits until the Executive returns to the
Executive’s duties or until the Executive’s employment is terminated pursuant to
Section 8(b) and (ii) with respect to Equity Bonus awards or awards under the
Plan, vesting, payment and other terms as provided for herein or under the terms
of the applicable Plan documents; provided, however, that should the Executive
fail to perform the Executive’s duties but remain employed for a period of
twelve (12) months, the Company will cease paying the Base Salary. The foregoing
payments shall be in addition to what the Executive may be entitled to receive
pursuant to any disability benefit plan then provided to the Executive or
maintained by the Company. The payments provided for in this Section 10(b) shall
fully discharge the obligations of the Company and its affiliates hereunder and
the Company and its affiliates shall be under no obligation to provide any
further compensation to the Executive.

(c)     If the Executive’s employment shall be terminated for cause pursuant to
Section 8(c), the Executive shall receive the then current Base Salary and the
Benefits through the Date of Termination and any Unpaid Prior Year Bonus,
payable no later than the time specified in Section 4(b). The payments provided
for in this Section 10(c) shall fully discharge the obligations of the Company
and its affiliates hereunder and the Company and its affiliates shall be under
no obligation to provide any further compensation to the Executive.

 

7



--------------------------------------------------------------------------------

(d)     If the Company shall terminate the Executive’s employment pursuant to
Section 8(d), or if the Executive shall terminate the Executive’s employment
hereunder pursuant to Section 9, the Executive shall receive: (i) the greater of
(A) the then current Base Salary and Annual Bonus in the same manner as though
the Executive continued to be employed hereunder through June 30, 2021 and
(B) each of the then current Base Salary and Annual Bonus paid in the same
manner as though the Executive continued to be employed hereunder for the
successive twenty-four (24) months following the Date of Termination, in each
case with the Annual Bonus payment based on the then current Annual Bonus
Target; (ii) any Unpaid Prior Year Bonus, payable no later than the time
specified in Section 4(b)); (iii) a pro rata portion of the Annual Bonus
Executive would have earned for the fiscal year of termination had no
termination occurred (calculated based on the Annual Bonus Target and number of
days the Executive was employed by the Company in the fiscal year during which
the Date of Termination occurs compared to the total number of days in such
fiscal year), payable no later than the time specified in Section 4(b);
(iv) continued vesting of any Equity Bonus awards or awards under the Plan that
were granted prior to the Date of Termination in the same manner as though the
Executive continued to be employed hereunder through the later of June 30, 2021
or one (1) year following the Date of Termination, with payments made at the
same times they would have been made had the Executive continued to be employed
through such date (and, for the avoidance of doubt, any Equity Bonus awards that
would not have been payable but for continued employment through a date after
June 30, 2021 or one (1) year following the Date of Termination, as
applicable, shall be forfeited); and (v) Company-paid premiums under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, for the
Executive and the Executive’s eligible dependents through June 30, 2021 which
amounts shall either be paid directly or reimbursed to the Executive by the
Company. The payments provided for in this Section 10(d) shall fully discharge
the obligations of the Company and its affiliates hereunder and the Company and
its affiliates shall be under no obligation to provide any further compensation
to the Executive.

(e)     A precondition to the Company’s obligation to pay compensation and
provide benefits to the Executive (or the Executive’s surviving spouse or the
legal representative of the Executive’s estate) pursuant to this Section 10
shall be the execution and non-timely revocation by the Executive, or as the
case may be, the Executive’s surviving spouse or the legal representative of the
Executive’s estate, of the Company’s then standard separation agreement and
general release and the continued compliance with the terms, conditions and
covenants set forth therein.

(f)     For the avoidance of doubt, any post-employment bonus payments or equity
grants that vest or remain eligible for vesting will remain subject to the News
Corporation claw-back policies and terms and conditions of the applicable Plan
documents.

(g)     Without duplicating any benefits set forth in this Section 10, upon any
termination of employment, the Executive (or the Executive’s spouse,
beneficiaries or estate) will be entitled to any unreimbursed business expenses
approved in accordance with the Company’s policy and due the Executive through
termination and to receive any benefits vested, and to make all elections and
receive all payments and rights under all employee benefit, pension, insurance
and other plans in which the Executive participated in accordance with the terms
and conditions of the plan concerned. Such business expenses shall be reimbursed
as provided in Section 23(f).

 

8



--------------------------------------------------------------------------------

(h)     The Executive shall have no duty to mitigate the Executive’s damages
hereunder and any income earned by the Executive following the Executive’s
termination without cause (as defined in Section 8(c)) or the Executive’s
resignation pursuant to Section 9 shall not reduce the compensation payable to
the Executive hereunder.

(i)     If, following the completion of the Term on June 30, 2021, the Executive
is not offered a new employment agreement on terms at least as favorable to the
Executive as the terms set forth herein and the Executive is subsequently
terminated without cause, then the Executive will be entitled to receive the
payments and benefits set forth in Section 10(d) above (using the same Base
Salary and Annual Bonus Target as in effect immediately prior to the expiration
of the Term on June 30, 2021).

11.     Survival of Agreement. This Agreement shall inure to the benefit of the
Company and any other successors and general assigns of the Company or any other
corporation or entity which is a parent, subsidiary or affiliate of the Company
to which this Agreement is assigned, and any other corporation or entity into
which the Company may be merged or with which it may be consolidated. For
purposes of clarity, the Company may assign this Agreement in the event of an
asset or stock sale of all or a majority of the Company to the controlling
corporation or entity surviving or resulting from such asset or stock sale. The
terms, conditions, promises and covenants set forth in Sections 7 through 23
shall survive the termination of this Agreement and the Executive’s employment
(in accordance with their respective terms) for any reason.

12.     Indemnity; Cooperation.

(a)     The Company will indemnify and defend the Executive in accordance with
the formation documents, charters, bylaws or applicable insurance policies of
the Company, and in accordance with any other law or statute affording the
Executive a right of indemnification and defense, including but not limited to
Section 145 of Title 8 of the Delaware Chancery Code, for any acts or omissions
made by the Executive in good faith in the course of the Executive’s employment
with the Company.

(b)     During the Term and for a period of three (3) years after the
termination of the Executive’s employment, and during all reasonable times
thereafter, and at all times observing the professional ethics requirements of
his job the Executive will (i) fully cooperate with the Company in providing
truthful testimony as a witness or a declarant in connection with any present or
future litigation, administrative or arbitral proceeding involving the Company
or any of its affiliates with respect to which the Executive may have relevant
information and (ii) assist the Company during the investigatory and discovery
phases (or prior thereto) of any judicial, administrative, internal, arbitral or
grievance proceeding involving the Company or any of its affiliates and with
respect to which the Executive may have relevant information. The Company will,
within thirty (30) days of the Executive producing receipts satisfactory to the
Company, reimburse the Executive for any reasonable and necessary expenses
incurred by the Executive in connection with such cooperation.

(c)     Without limiting any other provision of this Agreement, this Section 12
shall survive the termination or expiration of this Agreement for any reason
whatsoever.

 

9



--------------------------------------------------------------------------------

13.     Notices. All notices, requests, demands or other communications provided
for hereby shall be in writing and shall be deemed to have been duly given
(a) when delivered personally, (b) one (1) day after having been sent by
telegram, telecopy or similar electronic means, or by overnight courier service
against receipt, or (c) four (4) days after having been sent within the
continental United States by first-class certified mail, return receipt
requested, postage prepaid, to the other party. Any notices to the Executive
shall be sent to the last known address of the Executive on record with the
Company, with a copy to Jeffrey L. Liddle, Liddle & Robinson, L.L.P., 800 Third
Avenue, New York, NY 10022.

14.     Governing Law. This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of New York. Each party
hereby submits to the exclusive jurisdiction of the Supreme Court of the State
of New York, and the United States District Court for the Southern District of
New York, for the purpose of enforcement of this Agreement and waives, and
agrees not to assert, as a defense in any such action or proceeding, that such
party was not subject to the personal jurisdiction of any such court or that
venue is improper for lack of residence, inconvenient forum or otherwise. The
parties also agree that service of process (the method by which a party may be
served with any such court papers) may be made by overnight mail at the
applicable address set forth in Section 13. The Company may also have other
rights and remedies it may have at any time against the Executive, whether by
law or under this Agreement.

15.     Construction. Each party acknowledges that such party has participated
with, at its option, the advice of counsel, in the preparation of this
Agreement. The language of all provisions of this Agreement shall in all cases
be construed as a whole, extending to it its fair meaning, and not strictly for
or against either of the parties. The parties agree that they have jointly
prepared and approved the language of the provisions of this Agreement and that
should any dispute arise concerning the interpretation of any provision hereof,
neither party shall be deemed the drafter nor shall any such language be
presumptively construed in favor of or against either party.

16.     Severability. The conditions and provisions set forth in this Agreement
shall be severable, and if any condition or provision or portion thereof shall
be held invalid or unenforceable, then said condition or provision shall not in
any manner affect any other condition or provision and the remainder of this
Agreement and every section thereof construed without regard to said invalid
condition or provision, shall continue in full force and effect.

17.     Assignment. Neither party shall have the right, subject to Section 11,
to assign the Executive’s rights and obligations with respect to the Executive’s
actual employment duties without the prior consent of the other party.

18.     Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof, including, without limitation, the Prior Agreement. No waiver or
modification of the terms or provisions hereof shall be valid unless in writing
signed by the party so to be charged thereby and then only to the extent therein
set forth.

 

10



--------------------------------------------------------------------------------

19.     Withholding and Payroll Practices. All salary, severance payments,
bonuses or benefits provided by the Company under this Agreement shall be net of
any tax or other amounts required to be withheld by the Company under applicable
law and shall be paid in the ordinary course pursuant to the Company’s then
existing payroll practices or as otherwise specified in this Agreement.

20.     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

21.     Headings. Headings in this Agreement are for reference only and shall
not be deemed to have any substantive effect.

22.     Section 280G.

(a)     Notwithstanding any other provisions of this Agreement to the contrary,
in the event that it shall be determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as hereinafter defined), if reducing the Payments under this Agreement
will provide the Executive with a greater net after-tax amount than would be the
case if no such reduction was made. The Payments shall be reduced as described
in the preceding sentence only if (1) the net amount of the Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and payroll taxes on the reduced Payments), is greater than or equal to (2) the
net amount of the Payments without such reduction (but after subtracting the net
amount of federal, state and local income and payroll taxes on the Payments and
the amount of Excise Tax (as hereinafter defined) to which the Executive would
be subject with respect to the unreduced Payments). Any reduction shall be made
in accordance with Section 409A of the Code.

(b)     The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of Payments without causing any Payment
under this Agreement to be subject to the Excise Tax, determined in accordance
with Section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

(c)     All determinations to be made under this Section 22 shall be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a change in control, which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the change in control. Any such determination
by such firm shall be binding upon the Company and the Executive. All fees and
expenses of the accounting or consulting firm in performing the determinations
referred to in this Section 22 shall be borne solely by the Company.

 

11



--------------------------------------------------------------------------------

23.     Section 409A.

(a)     This Agreement is intended to comply with Section 409A of the Code, and
will be interpreted accordingly. References under this Agreement to the
Executive’s termination of employment shall be deemed to refer to the date upon
which the Executive has experienced a “separation from service” within the
meaning of Section 409A of the Code.

(b)     Notwithstanding anything herein to the contrary, (i) if at the time of
the Executive’s separation from service with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between the Executive and the Company,
or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Executive) until
the date that is six (6) months following the Executive’s separation from
service (or the earliest date as is permitted under Section 409A of the Code),
at which point all payments deferred pursuant to this Section shall be paid to
the Executive in a lump sum and (ii) if any other payments of money or other
benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner that
does not cause such an accelerated or additional tax. Any payments deferred
pursuant to the preceding sentence shall be paid together with interest thereon
at a rate equal to the applicable Federal rate for short-term instruments.

(c)     To the extent any reimbursements or in-kind benefits due to the
Executive under this Agreement constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid to the Executive in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Additionally, to the extent that the Executive’s
receipt of any in-kind benefits from the Company or its affiliates must be
delayed pursuant to this Section due to the Executive’s status as a “specified
employee”, the Executive may elect to instead purchase and receive such benefits
during the period in which the provision of benefits would otherwise be delayed
by paying the Company (or its affiliates) for the fair market value of such
benefits (as determined by the Company in good faith) during such period. Any
amounts paid by the Executive pursuant to the preceding sentence shall be
reimbursed to the Executive (with interest thereon) as described above on the
date that is six (6) months following the Executive’s separation from service.

(d)     Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

(e)     The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section. Without limiting the
generality of the foregoing, the Executive shall notify the Company if the
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation, or benefits) would cause the
Executive to incur any additional tax under Section 409A of the Code and, if the
Company concurs with such belief after good faith review or the Company
independently makes such determination, then the Company shall, after consulting
with the Executive, use reasonable best efforts to reform such provision to
comply with Section 409A of the Code through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A of the Code.

(f)     Any amount that the Executive is entitled to be reimbursed for any
business-related expenses borne by employee under this Agreement will be
reimbursed to the Executive as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred. Expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

(g)     Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(h)     Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.

(i)     To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by the Executive of a
separation agreement and general release (and the expiration of any revocation
rights provided therein) which could become effective in one of two (2) taxable
years of the Executive depending on when the Executive executes and delivers
such separation agreement and general release, any deferred compensation payment
(which is subject to Section 409A of the Code) that is conditioned on execution
of the separation agreement and general release shall be made within ten
(10) days after the separation agreement and general release becomes effective
and such revocation rights have lapsed, but not earlier than the first business
day of the later of such taxable years.

 

13



--------------------------------------------------------------------------------

24.     Representations. The Company represents that the Company’s execution and
delivery of this Agreement and the performance of its obligations hereunder:
(a) has been authorized by all required corporate action on the part of the
Company; and (b) will not conflict with, result in any breach of, or constitute
a default under, any contract, agreement or arrangement to which the Company is
a party. The Executive represents that the Executive’s execution and delivery of
this Agreement and the performance of the Executive’s obligations hereunder will
not conflict with, result in any breach of, or constitute a default under, any
contract, agreement or arrangement to which the Executive is a party.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NEWS CORPORATION

   DAVID B. PITOFSKY

By:_/s/ Keisha Smith-Jeremie                

  

/s/ David B. Pitofsky                            

Name: Keisha Smith-Jeremie

     

Title: Chief Human Resources Officer

     